 



Exhibit 10.1
EXCHANGE AGREEMENT
     This EXCHANGE AGREEMENT, dated as of December      , 2005, by and among
                     (collectively, the “Holders”) and HORIZON OFFSHORE, INC., a
Delaware corporation (the “Company”).
W I T N E S S E T H
     WHEREAS, pursuant to the Amended and Restated Purchase Agreements, dated as
of April 30, 2005, by and among the Company, the guarantors set forth therein,
the Holders, and the other holders set forth therein (the “Note Agreement”), the
Holders hold in the aggregate $                     in principal amount of the
Company’s 8% Subordinated Secured Notes due March 31, 2010 (“8% Notes”);
     WHEREAS, the Holders and the Company desire that each of the Holders
exchange the principal amount of their 8% Notes in the amount set forth beneath
their names on the signature pages to this Agreement for an equal principal
amount of the Company’s Subordinated Convertible Notes due March 31, 2010 in the
Form of Exhibit A attached hereto (“Convertible Notes”); and
     WHEREAS, the Holders and the Company desire that the Company and the
Holders enter into an Amended and Restated Registration Rights Agreement, in the
Form of Exhibit B hereto (the “Registration Rights Agreement”) with respect to
the shares of the Company’s common stock, par value $0.00001 per share (“Common
Stock”) issuable upon conversion of the Convertible Notes.
     NOW, THEREFORE, in consideration of the foregoing premises and the
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I
Exchange of 8% Notes for Convertible Notes
     Section 1.1 (a) Subject to the terms and provisions of this Agreement, each
of the Holders hereby agrees to exchange the principal amount of its 8% Notes
for the Convertible Notes set forth below its name on the signature pages to
this Agreement and, at the Closing (as defined below), will deliver to the
Company, the 8% Notes of Holders.
               (b) Subject to the terms and provisions of this Agreement, the
Company hereby agrees to exchange the Convertible Notes for the 8% Notes of
Holders and, at the Closing, will deliver to the Holders, Convertible Notes in
an aggregate principal amount equal to the principal amount of the 8% Notes
being exchanged.
               (c) The closing of the exchange of the 8% Notes for the
Convertible Notes (the “Closing”) shall take place at the offices of the Company
or at such other place as is mutually agreeable, at 10:00 a.m., local time on:
(x) the date on which the last to be fulfilled or waived of the conditions set
forth in Article V hereof and applicable to the Closing shall be fulfilled or
waived in accordance herewith, or (y) such

 



--------------------------------------------------------------------------------



 



other time and place and/or on such other date as the Holders and the Company
may agree. The date on which the Closing occurs is referred to herein as the
“Closing Date”.
ARTICLE II
Defined Terms
     Section 2.1 Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, shall, except where the context otherwise requires,
have the following meanings:
     “Approval” means each and every approval, consent, filing and registration
by or with any Person, including, without limitation, Governmental Authorities,
necessary to authorize or permit the execution, delivery or performance of this
Agreement and the Convertible Notes, for the validity or enforceability hereof
or thereof, or for the consummation of the transactions contemplated by this
Agreement.
     “Contractual Obligation” means, relative to any Person, any provision of
any security issued by such Person or of any Instrument or undertaking to which
such Person is a party or by which it or any of its property is bound.
     “Environment” means soil, surface waters, ground waters, land, streams,
sediments, surface or subsurface strata and ambient air.
     “Environmental Laws” means all federal, state and local laws or
regulations, codes, common law, consent agreements, orders, decrees, judgments
or injunctions issued, promulgated, approved or entered thereunder relating to
pollution or protection of the Environment, natural resource or occupational
health and safety.
     “Environmental Liabilities and Costs” means all liabilities, obligations,
responsibilities, remedial actions, losses, damages, punitive damages,
consequential damages, treble damages, costs and expenses (including all
reasonable fees, disbursements and expenses of counsel, expert and consulting
fees and costs of investigation and feasibility studies), fines, penalties,
settlement costs, sanctions and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, any Environmental Law,
permit, order, variance or agreement with a Governmental Authority or other
Person, arising from or related to the administration of any Environmental Law
or arising from environmental, health or safety conditions or a release or
threatened release resulting from the past, present or future operations of the
Company or any of its Subsidiaries or affecting any of their properties, or any
release or threatened release for which the Company or any of its Subsidiaries
is otherwise responsible under any Environmental Law.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended,
     “GAAP” means generally accepted accounting principles in effect from time
to time in the United States.

 



--------------------------------------------------------------------------------



 



     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
     “Instrument” means any contract, agreement, letter of credit, indenture,
mortgage, deed, certificate of title, document or writing (whether by formal
agreement, letter or otherwise) under which any obligation is evidenced, assumed
or undertaken, any Lien (or right or interest therein) is granted or perfected,
or any property (or right or interest therein) is conveyed.
     “Lien” means any mortgage, pledge, hypothecation, assignment, charge,
deposit arrangement, encumbrance, lien (statutory or other), adverse claim or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any financing lease involving substantially the same
economic effect as any of the foregoing and the filing of any financing
statement under the UCC or comparable law of any jurisdiction).
     “Material Adverse Change” means a material adverse change in (a) the
condition (financial or otherwise), operations, performance, business,
properties or prospects of the Company and its Subsidiaries taken as a whole; or
(b) the rights and remedies of the Holders under this Agreement or the
Convertible Notes; or (c) the ability of the Company to repay the Convertible
Notes, or of the Company to perform its obligations under; or (d) the legality,
validity or enforceability of the Transaction Documents.
     “Organic Document” means, relative to any Person, its articles or
certificate of incorporation or certificate of limited partnership or
organization, its bylaws, partnership or operating agreement or other
organizational documents, and all stockholders agreements, voting trusts and
similar arrangements applicable to any of its Stock or partnership interests or
other ownership interests.
     “Person” means any natural person, corporation, partnership, limited
liability company, firm, association, government, governmental agency or any
other entity, whether acting in an individual, fiduciary or other capacity.
     “Requirements of Law” means, as to any Person, the Organic Documents of
such Person, and all federal, state and local laws, rules, regulations, orders,
decrees or other determinations of an arbitrator, court or other Governmental
Authority, including, without limitation, all disclosure and other requirements
of ERISA, the requirements of Environmental Laws and any permits under
Environmental Laws, the requirements of the Occupational Safety and Health
Administration, in each case applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations of the Commission thereunder.
     “Subsidiary” means, with respect to any Person, (1) any corporation of
which the outstanding Stock having a least a majority of the votes entitled
(without regard to the

 



--------------------------------------------------------------------------------



 



occurrence of any contingency) to be cast in the election of directors under
ordinary circumstances shall at the time be owned, directly or indirectly, by
such Person; or (2) any other Person of which at least a majority of the voting
interest under ordinary circumstances is at the time, directly or indirectly,
owned by such Person. Except as otherwise indicated herein, references to
Subsidiaries shall refer to Subsidiaries of the Company.
     “UCC” means the Uniform Commercial Code of any applicable jurisdiction, as
in effect from time to time.
ARTICLE III
Representations of the Company
     The Company represents and warrants to each Holder, as of the date hereof,
as follows:
     Section 3.1 Organization and Warranties of the Company. Each of the Company
and its Subsidiaries (i) is validly organized and existing and in good standing
under the laws of the jurisdiction of its incorporation or organization, (ii) is
duly qualified to do business and is in good standing in each jurisdiction where
the failure to so qualify could result in a Material Adverse Change, and
(iii) has full power and authority, and holds all governmental licenses,
permits, registrations and other approvals required under all Requirements of
Law, to own and hold under lease its property and to conduct its business as
conducted prior to the date hereof and as contemplated to be conducted
subsequent to the date hereof, except where the failure to hold any such
licenses, permits, registrations and other approvals could not result in a
Material Adverse Change. The Company has full power and authority to enter into
and perform its obligations under this Agreement, the Convertible Notes and the
Registration Rights Agreement (the “Transaction Documents”).
     Section 3.2 Due Authorization. The execution and delivery by the Company of
the Transaction Documents and the incurrence and performance by the Company of
its respective obligations under the Transaction Documents have been duly
authorized by all necessary corporate action, do not require any Approval
(except those Approvals already obtained), do not and will not conflict with,
result in any violation of, or constitute any default under, any provision of
any Organic Document or Contractual Obligation of the Company or any law or
governmental regulation or court decree or order, and will not result in or
require the creation or imposition of any Lien on the Company’s properties
pursuant to the provisions of any Contractual Obligation of the Company.
     Section 3.3 Validity, etc. The Transaction Documents constitute the legal,
valid and binding obligations of the Company, enforceable in accordance with its
terms subject, as to enforcement of remedies, to bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting rights of creditors
generally and to the effect of general principles of equity.

 



--------------------------------------------------------------------------------



 



     Section 3.4 Issuance of Common Stock. The shares of Common Stock issuable
upon conversion of the Convertible Notes (the “Shares”) have been duly
authorized and will be, upon issuance in accordance with the terms of the
Convertible Notes, duly and validly authorized, fully paid and non-assesssable,
free and clear of any Liens (other than restrictions upon resale imposed by U.S.
and state securities laws).
ARTICLE IV
Representations of the Holders
     Each Holder represents and warrants to the Company, as of the date hereof,
as follows:
     Section 4.1 (a) It owns its 8% Note, legally and beneficially, free of any
Liens (other than restrictions on resale imposed by U.S. or state securities
law).
               (a) It (i) is knowledgeable, sophisticated and experienced in
making, and is qualified to make, decisions with respect to investments in
securities representing an investment decision like that involved in the
acquisition of the Convertible Note and Shares, and has requested, received,
reviewed and considered all information it deems relevant in making an informed
decision to acquire the Convertible Note and the Shares; (ii) is acquiring the
Convertible Note in the ordinary course of its business and for its own account
for with no intention of distributing either the Convertible Note, Shares or any
portion thereof or any arrangement or understanding with any other persons
regarding the distribution of the Convertible Note or Shares, in violation of
applicable securities laws; (iii) will not, directly or indirectly, offer, sell,
pledge, transfer or otherwise dispose of (or solicit any offers to buy, purchase
or otherwise acquire or take a pledge of) the Convertible Note and Shares except
in compliance with the Securities Act and any applicable state securities laws;
(iv) or its representatives, if any, have been furnished with, or have had
access to, all materials relating to the business, finances and operations of
the Company (including all reports filed with the Securities and Exchange
Commission) and materials relating to the offer and sale of the Convertible Note
which have been requested by such Holder; such Holder, or its representatives,
if any, have been afforded the opportunity to ask questions of the Company;
provided, however, neither such inquiries nor any other due diligence
investigations conducted by such Holder, or its representatives, if any, shall
modify, amend or affect such Holder’s right to rely on the Company’s
representations and warranties contained in Article III above; and
(v) understands that its investment in the Convertible Note involves a
significant degree of risk, including a risk of total loss of its investment,
and it is fully aware of and understands all the risks related to its
acquisition of the Convertible Note and Shares.
               (b) It understands that the Convertible Notes are being offered
in transactions not involving any public offering within the meaning of the
Securities Act, that the Convertible Notes have not been and will not be
registered under the Securities Act

 



--------------------------------------------------------------------------------



 



               (c) It is an “accredited investor” (as defined in Rule 501(a) of
Regulation D promulgated by the Commission under the Securities Act;
               (d) It acknowledges that the Company will rely upon the truth and
accuracy of the foregoing acknowledgements, representations and agreements and
it agrees that if any of the acknowledgements, representations or agreements
such Holder is deemed to have made in connection with its acquisition of the
Convertible Note is no longer accurate, it shall promptly notify the Company.
ARTICLE V
Conditions to Closings
     Section 5.1 Conditions Precedent to the Obligation of the Company to issue
the Convertible Notes in exchange for the 8% Notes. The obligation hereunder of
the Company to issue the Convertible Notes to the Holders at the Closing (unless
otherwise specified) is subject to the satisfaction, at or before the Closing,
of each of the applicable conditions set forth below. These conditions are for
the Company’s sole benefit and may be waived by the Company at any time in its
sole discretion.
               (a) Accuracy of the Holders’ Representations and Warranties. The
representations and warranties of each Holder will be true and correct as of the
date when made and as of the Closing Date as though made at that time (except
for representations and warranties as of an earlier date, which will be true and
correct as of such date).
               (b) No Injunction. No statute, rule, regulation, executive,
judicial or administrative order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction which prohibits the consummation of any of the
transactions contemplated by this Agreement.
               (c) Registration Rights Agreement. The Holders shall have
executed and delivered the Registration Rights Agreement.
     Section 5.2 Conditions Precedent to the Obligation of the Holders to
Exchange the 8% Notes for Convertible Notes. The obligation hereunder of each
Holder to exchange its 8% Note for a Convertible Note at the Closing (unless
otherwise specified) is subject to the satisfaction, at or before the Closing,
of each of the applicable conditions set forth below. These conditions are for
each Holder’s benefit and may be waived by each Holder at any time in its sole
discretion.
               (a) Accuracy of the Company’s Representations and Warranties. The
representations and warranties of the Company shall be true and correct as of
the date when made and as of the Closing Date as though made at that time
(except for representations and warranties as of an earlier date, which shall be
true and correct as of such date).

 



--------------------------------------------------------------------------------



 



               (b) Performance by the Company. The Company shall have performed
all agreements and satisfied all conditions required to be performed or
satisfied by the Company at or prior to the Closing.
               (c) No Injunction. No statute, rule, regulation, executive,
judicial or administrative order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction which prohibits the consummation of any of the
transactions contemplated by this Agreement.
               (d) Registration Rights Agreement. The Company shall have
executed and delivered the Registration Rights Agreement.
               (e) Conversion of other 8% Notes. Other holders of 8% Notes shall
have exchanged, or shall concurrently exchange a principal amount thereof,
which, when added the principal amount being exchanged hereunder, shall equal
$8 million principal amount of 8% Notes, for Convertible Notes.
               (f) Equity Sale. The Company shall have completed or shall
concurrently be effecting, a private placement sale of Common Stock, at a per
share price of not less than $0.38, for aggregate gross proceeds of not less
than $20 million.
ARTICLE VI
COVENANTS
     The Company agrees with each Holder that, for as long as the Convertible
Notes are outstanding, it will comply with the following obligations:
     Section 6.1 Information. The Company will furnish to the Noteholders and to
prospective investors, upon their request, the information required to be
delivered pursuant to Rule 144(d) under the Securities Act.
     Section 6.2 Payment of Obligations. The Company will pay and discharge, as
the same shall become due and payable, all lawful taxes, assessments and charges
or levies made upon it or its property or assets, by any governmental body,
agency or official, except where any of such items may be diligently contested
in good faith by appropriate proceedings, and the Company shall have set aside
on its books, if required under GAAP, reserves for the liabilities related to
such items, or such items could not result in a Material Adverse Change.
     Section 6.3 Corporate Existence; Mergers. The Company shall at all times
maintain its corporate existence. In addition, the Company shall not, without
prior written consent of the holders of a majority-in-principal amount of
Convertible Notes, dissolve or otherwise dispose of all or substantially all of
its assets, in one transaction or a series of transactions, or consolidate with
or merge into another Person, unless:
               (a) in case the Company shall consolidate with or merge into
another Person or convey, transfer or lease all or substantially all of its
properties and

 



--------------------------------------------------------------------------------



 



assets to any Person, the Person formed by such consolidation or into which the
Company is merged or the Person which acquires by conveyance or transfer, or
which leases, all or substantially all of the properties and assets of the
Company shall expressly assume, by an amendment or accession hereto, the due and
punctual payment of the principal on all the Convertible Notes and performance
or observance of every covenant of this Agreement and the Convertible Notes on
the part of the Company to be performed or observed; and
               (b) immediately after giving effect to such transaction, no event
of default under the Convertible Notes, and no event which, after notice or
lapse of time or both, would become an event of default under the Convertible
Notes, shall have happened and be continuing.
     Section 6.4 Compliance with Law. The Company shall comply with and satisfy
all applicable requirements of Governmental Authorities, except where the
failure to do so could not result in a Material Adverse Change.
ARTICLE VII
MISCELLANEOUS
     Section 7.1 Waivers, Amendments, etc.
               (a) The provisions of this Agreement may from time to time be
amended, modified or waived, if such amendment, modification or waiver is in
writing and, (x) in the case of an amendment or modification, is consented to by
the Company and the Holders and (y) in the case of a waiver of any obligation of
the Company or compliance with any prohibition contained in this Agreement, is
consented to by the Holders.
     Section 7.2 Notices. All notices hereunder shall be in writing or by
telecopy (confirmed in writing) and shall be sufficiently given to the Holders,
or the Company if addressed or delivered to them at the following addresses:

     
If to the Holders:
  To the address set forth beneath their name on the signature
 
  pages to this Agreement
 
   
 
  with copies to:
 
   
If to the Company:
  Horizon Offshore, Inc.
 
   
 
  2500 CityWest Boulevard, Suite 2200
 
  Houston, Texas 77042
 
  Attention: Executive Vice President and Chief Financial
 
  Officer
 
  Telecopier No.: (713) 361-2677
 
   
with copies to:
  Jones, Walker, Waechter, Poitevent, Carrere & Denegre, L.L.P.

 



--------------------------------------------------------------------------------



 



     
 
  201 St. Charles Avenue, Suite 5100
 
  New Orleans, Louisiana 70170
 
  Attention: William B. Masters, Esq.
 
  Telecopier No.: (504) 582-8012

or at such other address as any party may designate to any other party by
written notice. All such notices and communications shall be deemed to have been
duly given: at the time delivered by hand, if personally delivered; when
received, if deposited in the mail postage prepaid; when transmission is
verified, if telecopied; and on the next Business Day, if timely delivered to an
air courier guaranteeing overnight delivery.
     Section 7.3 Indemnification. In consideration of the execution and delivery
of this Agreement by the Holder, the Company hereby indemnifies, exonerates and
holds the Holder, each of its successors and assigns, each of its officers,
directors, employees, attorneys and agents of each Holder and each of their
respective successors and assigns (each, a “Holder Party” and collectively, the
“Holder Parties”) free and harmless from and against any and all actions, causes
of action, suits, losses, costs, liabilities (including, but not limited to,
under the Securities Act, the Exchange Act, or any other federal or state
statutory law or regulation, and Environmental Liabilities and Costs), damages
and expenses (irrespective of whether such Holder Party is a party to the action
for which indemnification hereunder is sought), including reasonable attorneys’
fees and disbursements (the “Indemnified Liabilities”), incurred by the Holder
Parties or any of them or asserted or awarded against the Holder Parties or any
of them as a result of, or arising out of, or relating to:
               (a) any transaction financed in whole or in part, directly or
indirectly, with the proceeds from the original issuances of the 8% Notes;
               (b) the use of any of the proceeds from the original issuances of
the 8% Notes by the Company for any other purpose;
               (c) the making of any claim by any investment banking firm,
broker or third party that it is entitled to compensation from any Holder in
connection with this Agreement (other than investment banking firms and brokers
retained by any Holder);
               (d) the entering into and performance of this Agreement by any of
the Holder Parties (other than the breach by such Holder Party of this
Agreement);
               (e) any investigation, litigation, or proceeding related to this
Agreement;
               (f) the existence of any contaminant, in, under, on or otherwise
affecting any property owned, used, operated, or leased by the Company or any
Subsidiary in the past, present, or future or any surrounding areas affected by
such property, regardless of whether the existence of the contaminant is related
to the past, present or future operations of the Company and the Subsidiaries,
or their predecessors

 



--------------------------------------------------------------------------------



 



in interest or any other Person; any Environmental Liabilities and Costs related
to any property owned, used, operated, or leased by the Company or any
Subsidiary in the past, present or future; any Environmental Liabilities and
Costs related to the past, present or future operations of the Company or any
Subsidiary; any alleged violations of any Environmental Law related to any
property owned, used, operated, or leased by the Company or any Subsidiary in
the past, present or future; any alleged violations of any Environmental Law
related to the past, present or future operations of the Company or any
Subsidiary; the performance of any remedial action that is related to any
property owned, used, operated or leased by the Company or any Subsidiary in the
past, present or future; the performance of any remedial action that is related
to the past, present or future operations of the Company or any Subsidiary; and
the imposition of any Lien on any property affected by this Agreement arising
from any Environmental Liabilities or Costs; or
               (g) any claim, litigation, investigation or proceeding relating
to any of the foregoing, whether or not any Holder (or any of their respective
officers, directors, employees or agents) is a party thereto;
except for any such Indemnified Liabilities arising for the account of a
particular Holder Party by reason of the relevant Holder Party’s bad faith,
gross negligence, willful misconduct or breach of this Agreement as determined
by a final and nonappealable decision of a court of competent jurisdiction. If
and to the extent that the foregoing undertaking may be unenforceable for any
reason, the Company hereby agrees, to make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. The foregoing indemnity shall remain operative
and in full force and effect notwithstanding the consummation of the
transactions contemplated hereunder, the repayment of any of the Convertible
Notes, the invalidity or unenforceability of any term or provision of this
Agreement, or any investigation made by or on behalf of any Holder. Promptly
after receipt by any Holder Party of notice of commencement of any claim,
investigation, litigation or proceeding such Holder Party will, if a claim in
respect thereof is to be made against the Company under this Section 7.3,
deliver to the Company written notice of such commencement thereof, provided
that the failure to give such notice shall not relieve the Company of their
obligations under this Section 7.3 except to the extent the Company is actually
prejudiced by such failure. The Company shall have the right to participate in
the defense thereof (including participation in discussions regarding such
defense) at their own expense, but only to the extent such participation would
not, in the opinion of counsel to the Holder Party, result in a waiver of the
attorney-client privilege of such Holder Party. If an indemnification claim in
respect of any claim, investigation, litigation or proceeding is to be made
against any Company under this Section 7.3 by any Holder Party, such Holder
Party shall not settle or compromise any such claim, investigation, litigation
or proceeding without the prior consent of the Company (which consent shall not
be unreasonably withheld or delayed) so long as the Company has provided
evidence reasonably satisfactory to such Holder Party that the Company has the
financial ability to satisfy the maximum amount for which such Holder Party may
be found liable in connection with such claim, investigation, litigation or
proceeding.

 



--------------------------------------------------------------------------------



 



     Section 7.4 Survival. The obligations of the Company under Section 7.3
shall in each case survive the payment or permitted transfer of any Convertible
Notes, the enforcement, amendment or waiver of any provision of this Agreement
or the Notes and the termination of this Agreement. The representations and
warranties made by the Company in this Agreement shall survive the execution and
deliver of this Agreement, the purchase or transfer of any Convertible Notes or
portion thereof or interest therein, and may be relied upon by any subsequent
Holder, regardless of any investigation made at any time by or on behalf of any
Holder.
     Section 7.5 Severability. Any provision of the Transaction Documents which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of the
Transaction Documents or affecting the validity or enforceability of such
provision in any other jurisdiction.
     Section 7.6 Headings. The various Headings of this Agreement or the
Convertible Notes are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or the Convertible Notes or any
provisions hereof or thereof.
     Section 7.7 Counterparts, Effectiveness, etc. This Agreement may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement.
     Section 7.8 Governing Law; Entire Agreement. THIS AGREEMENT AND THE
CONVERTIBLE NOTES SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK. This Transaction Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof and supersede any prior agreements, written or oral, with
respect thereto.
               (a) The Company hereby agrees that any legal action or proceeding
against it with respect to this Transaction Documents may be brought in the
courts of the State of New York or of the United States of America for the
Southern District of New York as any Holder may elect, and, by execution and
delivery hereof, it accepts and consents for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts and agrees that such jurisdiction shall be exclusive, unless waived by
the Holders in writing, with respect to any action or proceeding brought by it
against such Holders. The Company hereby irrevocably consents to the service of
process out of any of the aforementioned courts in any such action or proceeding
by the mailing of the copies thereof by certified mail, return receipt
requested, postage prepaid, to it at its address set forth herein, such service
to become effective upon the earlier of (i) the date 10 calendar days after such
mailing and (ii) any earlier date permitted by applicable law. The Company
hereby agrees that Sections 5-1401 and 5-1402 of the General Obligations Law of
the State of New York shall apply to this Agreement and waives any right to stay
or to dismiss any action or proceeding brought before said courts on the basis
of forum non conveniens. Nothing herein shall

 



--------------------------------------------------------------------------------



 



affect the right of any Holder to bring proceedings against the Company in the
courts of any other jurisdiction or to serve process in any other manner
permitted by applicable law.
               (b) The Company, hereby irrevocably designates, appoints and
empowers CT Corporation System, whose present address is 111 Eighth Avenue, New
York, New York 10011, as its authorized agent to receive, for and on its behalf
and its property, service of process in the State of New York when and as such
legal actions or proceedings may be brought in the courts of the State of New
York or of the United States of America sitting in New York, and such service of
process shall be deemed complete upon the date of delivery thereof to such agent
whether or not such agent gives notice thereof to such Company, or upon the
earliest of any other date permitted by applicable law. It is understood that a
copy of said process served on such agent will as soon as practicable be
forwarded to the Company at its address set forth in Section 6.2, but its
failure to receive such copy shall not affect in any way the service of said
process on said agent as such agent of the Company. The Company agrees that it
will at all times continuously maintain an agent to receive service of process
in the State of New York on behalf of itself and its properties and in the event
that, for any reason, the agent named above or its successor shall no longer
serve as its agent to receive service of process in the State of New York on its
behalf, it shall promptly appoint a successor so to serve and shall advise the
Holders thereof (and shall furnish to the Holders the consent of any successor
agent so to act).
     Section 7.9 Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that the Company may not assign or
transfer its rights or obligations hereunder without the prior written consent
of all Holders.
     Section 7.10 Other Transactions. Nothing contained herein shall preclude
any Holder from engaging in any transaction, in addition to those contemplated
by this Transaction with the Company or any of its Subsidiaries and Affiliates
that is not otherwise expressly prohibited under this Agreement.
     Section 7.11 Confidentiality. The Holders shall hold all non-public,
proprietary or confidential information obtained pursuant to the requirements of
this Agreement in accordance with their customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking practices; however, the Holders may make disclosure of any such
information to its examiners, Affiliates, outside auditors, counsel,
consultants, appraisers and other professional advisors in connection with this
Agreement or as required by or any proposed transferee in connection with the
contemplated transfer of any Convertible Notes or as required or requested by
any Governmental Authority or representative thereof or in connection with the
enforcement hereof or related document or pursuant to legal process. In no event
shall any Holder be obligated or required to return any materials furnished to
it by or on behalf of the Company.

 



--------------------------------------------------------------------------------



 



     Section 7.12 Waiver of Jury Trial, etc. EACH OF THE HOLDERS AND THE COMPANY
HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT AND THE NOTES, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS
OF SUCH HOLDERS OR COMPANY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR SUCH
HOLDERS ENTERING INTO THIS AGREEMENT.
     Section 7.13 Limitation of Liability. None of the Holders, the Company nor
any Affiliates thereof shall have any liability with respect to, and each of the
Holders and the Company hereby waive, release and agree not to sue upon, any
claim for any special, indirect, punitive, exemplary or consequential damages
suffered by such Person in connection with, arising out of, or in any way
related to this Agreement, the transactions contemplated herein, or any act,
omission or event occurring in connection therewith.
*   *   *   *   *
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date and year first above written.

              COMPANY:
 
            HORIZON OFFSHORE, INC.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            HOLDERS:
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 